 Case 2:19-cv-05723-GJS Document 23 Filed 04/30/20 Page 1 of 1 Page ID #:560


1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    MICHAEL CHARLES RAMSEY,                  Case No. 2:19-cv-5723-GJS
12                 Plaintiff                    JUDGMENT
13            v.
14    ANDREW M. SAUL, Commissioner
      of Social Security
15
                   Defendant.
16
17         Pursuant to the Court’s Order Dismissing Action Without Prejudice,
18         IT IS ADJUDGED that the above-captioned case is dismissed without
19   prejudice.
20
21
           IT IS SO ORDERED.
22
23
     DATE: April 30, 2020                 __________________________________
24
                                          GAIL J. STANDISH
25                                        UNITED STATES MAGISTRATE JUDGE
26
27
28
